—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in distributing to defendant items of jewelry, art, china, silver and crystal that, pursuant to the parties’ property settlement agreement, were plaintiffs separate property. We therefore reverse the order and remit the matter to Supreme Court to distribute only those items not distributed in the property settlement agreement. (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Matrimonial.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.